Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 28, 1990, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.The Unemployment Insurance Appeal Board was presented with conflicting evidence as to the reasons for claimant’s separation from her employment, the resolution of which was for the Board to determine (see, Matter of Jensen [Levine], 49 AD2d 794). Here, the conclusion that claimant left her employment without good cause because she resigned to locate to another State without medical advice to do so is supported by substantial evidence and, accordingly, must be upheld (see, supra).Decision affirmed, without costs. Kane, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.